DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/16/2021.
Applicant’s election without traverse of Claims 1-5 in the reply filed on 02/16/2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashita et al. (US20180226180A1) in view of Akira et al. (JPH04338605A)
Regarding Claims 1 and 5, Kawashita teaches a method of forming a permanent rare earth magnet comprising the steps of mixing a magnetic raw material powder containing Sm, Fe, and N [0038] with Zn metal particles as a metal binder [0066]; filling the mixed powder in a molding die [0122] thereby obtaining a filled product, compressing the mixed powder and orienting under a magnetic field [0184], heating the pre-compressed molding at 600 C or less (without pressure) [0121] and then applying 1-5 GPa of pressure for sintering [0121]; the high pressure is considered to induce liquid phase sintering as applicant admits that all that is required for liquid phase sintering is a pressure of 20 MPa or more in [0052] of specification. 
The step of heating the pre-compressed molding at 600 C or less is not explicitly taught by Kawashita to at least partially melt the zinc binder, however, Akira teaches a method of metal bonding SmFeN particles with Zn binder and teaches that the mixture can be heated to melt the Zn binder [0040] by heating the mixture to a temperature of 419 C or higher [0058] and 550 C or lower [0046] for the purpose of improving moldability [0007] and coercive force 
Regarding Claim 2, and the magnetic phase is represented by the formula denoted (Sm(1-i)Ri)2(Fe(1-j)Coj)17Nh where R is one or more of Y, Zr, and RE elements other than Sm, and i is from 0 to 0.50, j is from 0 to 0.52, and h is from 1.5 to 4.5; Kawashita teaches (Sm)2(Fe)17N3 [0038] reading on the claimed range. 
Regarding Claim 3, Kawashita teaches an oxygen concentration of 0.14% wt [0174], reading on the claimed range of 1.05% or less. 
Regarding Claim 4, Kawashita teaches the zinc powder had an average diameter of 3 microns [0182] reading on the claimed range of 20 microns or less. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736